This is an appeal from the order of the court below granting a new trial in an action of trespass to recover damages for injuries sustained by the plaintiffs while guests in an automobile owned and driven by defendant. The jury returned a verdict for defendant. The court granted a new trial, because in its opinion there had been "a manifest miscarriage of justice", due in large extent to the introduction of irrelevant and prejudicial issues into the trial by defendant's attorney. No abuse of discretion is shown. This being so, we will not interfere with the new trial order: Weinfeld v. Funk, 342 Pa. 160,  20 A.2d 206; Murphy v. McGinnis, 343 Pa. 255, 22 A.2d 649.
Order affirmed.